20-910
     Singh v. Garland
                                                                             BIA
                                                                     A201 105 356
                             UNITED STATES COURT OF APPEALS
                                 FOR THE SECOND CIRCUIT

                                   SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION
TO A SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED
AND IS GOVERNED BY FEDERAL RULE OF APPELLATE PROCEDURE 32.1 AND THIS
COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A DOCUMENT
FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX
OR AN ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A
PARTY CITING A SUMMARY ORDER MUST SERVE A COPY OF IT ON ANY PARTY
NOT REPRESENTED BY COUNSEL.

 1        At a stated term of the United States Court of Appeals
 2   for the Second Circuit, held at the Thurgood Marshall
 3   United States Courthouse, 40 Foley Square, in the City of
 4   New York, on the 10th day of June, two thousand twenty-two.
 5
 6   PRESENT:
 7            JON O. NEWMAN,
 8            SUSAN L. CARNEY,
 9            MICHAEL H. PARK,
10                 Circuit Judges.
11   _____________________________________
12
13   SATPAL SINGH,
14            Petitioner,
15
16                      v.                                  20-910
17                                                          NAC
18   MERRICK B. GARLAND, UNITED
19   STATES ATTORNEY GENERAL,
20            Respondent.
21   _____________________________________
22
23   FOR PETITIONER:                    Jaspreet Singh, Esq., Jackson
24                                      Heights, NY.
25
26   FOR RESPONDENT:                    John V. Coghlan, Deputy Assistant
27                                      Attorney General; Stephen J.
28                                      Flynn, Assistant Director; Robert
29                                      Michael Stalzer, Trial Attorney,
1                                    Office of Immigration Litigation,
2                                    United States Department of
3                                    Justice, Washington, DC.

4         UPON DUE CONSIDERATION of this petition for review of a

5    Board of Immigration Appeals (“BIA”) decision, it is hereby

6    ORDERED, ADJUDGED, AND DECREED that the petition for review

7    is DENIED.

 8        Petitioner Satpal Singh, a native and citizen of India,

 9   seeks review of a February 26, 2020 decision of the BIA

10   denying his motion for reconsideration.               In re Satpal Singh,

11   No. A201 105 356 (B.I.A. Feb. 26, 2020).                   We assume the

12   parties’ familiarity with the underlying facts and procedural

13   history.

14        Singh moved the BIA to reconsider its prior decision

15   affirming     an     immigration      judge’s    (“IJ’s”)    denial,    on

16   credibility grounds, of his petition for asylum, withholding

17   of   removal,      and   protection   under     the   Convention   Against

18   Torture.     Singh alleged that he came from Kashmir, where the

19   Taliban is active, and that members of the Taliban repeatedly

20   beat and threatened to kill him because he and other youth

21   activists     participated      in     anti-Taliban      demonstrations.

22   Because Singh’s petition is timely only as to the denial of

23   reconsideration, the sole issue before us is whether the BIA
                                  2
 1   abused its discretion by denying his motion. On such review,

 2   we    are     “precluded        from   passing      on    the   merits     of    the

 3   underlying . . . proceedings.”                   Kaur v. BIA, 413 F.3d 232,

 4   233 (2d Cir. 2005) (internal quotation marks omitted).

 5         A motion to reconsider must “specify the errors of law

 6   or fact in the previous order.”                  8 U.S.C. § 1229a(c)(6)(C);

 7   see 8 C.F.R. § 1003.2(b)(1); Ke Zhen Zhao v. U.S. Dep’t of

 8   Justice, 265 F.3d 83, 90 (2d Cir. 2001).                         We review the

 9   BIA’s       denial     of   a    motion     to    reconsider     for     abuse    of

10   discretion.          See Jin Ming Liu v. Gonzales, 439 F.3d 109, 111

11   (2d   Cir.     2006).       The      BIA   abuses   its     discretion     if    its

12   “decision      provides         no   rational     explanation,     inexplicably

13   departs       from     established         policies,      is    devoid    of     any

14   reasoning, or contains only summary or conclusory statements;

15   that is to say, where the Board has acted in an arbitrary or

16   capricious manner.”             Id. (internal quotation marks omitted).

17         Singh’s brief attacks the underlying adverse credibility

18   determination directly, rather than identifying error in the

19   BIA’s reasons for denying reconsideration.                      Accordingly, he

20   has waived review of the denial of reconsideration, which is

21   the only decision that we may review.                    See Likai Gao v. Barr,


                                                3
1    968   F.3d    137,    149   &   n.12   (2d   Cir.      2020)    (issues   not

2    meaningfully argued in briefs are abandoned); Yueqing Zhang

3    v. Gonzales, 426 F.3d 540, 541 n.1 (2d Cir. 2005) (same);

4    Kaur, 413 F.3d at 233–34.

5          Even if Singh had raised arguments relevant to the BIA’s

6    stated reasons for denying reconsideration, we would find no

7    abuse of discretion in the BIA’s decision.                 In his motion,

 8   Singh asserted two bases for reconsideration: (1) that the

 9   discrepancy     between      his   written     statement       and     hearing

10   testimony     regarding      the   frequency      of    the    beatings    he

11   experienced was “of less than substantial importance” and did

12   not discredit his overall claim that he was attacked; and

13   (2) that his medical reports corroborated his testimony that

14   he was attacked, and the IJ’s concerns about reliability of

15   the   reports    were       misplaced.       As     the    BIA       observed,

16   inconsistencies between statements provide a proper basis for

17   an adverse credibility determination, particularly where they

18   relate   to     the    alleged     persecution.           See     8    U.S.C.

19   § 1158(b)(1)(B)(iii); Xian Tuan Ye v. Dep’t of Homeland Sec.,

20   446 F.3d 289, 295 (2d Cir. 2006).

21         Moreover, the BIA did not abuse its discretion with


                                            4
1    respect to the medical reports because an IJ has discretion

2    regarding the weight to give documentary evidence and, here,

3    the IJ identified issues with the report summarizing Singh’s

 4   medical   treatment         that   undermined its      reliability.      These

 5   issues included the absence of authentication, the fact that

 6   the    report   was   created      more     than   seven   years    after   the

 7   treatment, and the use of identical language in that report

 8   and another report about treatment his parents received years

 9   later.    See Y.C. v. Holder, 741 F.3d 324, 334 (2d Cir. 2013)

10   (“We    defer   to    the    agency’s       determination   of     the   weight

11   afforded to an alien's documentary evidence.”); Mei Chai Ye

12   v. U.S. Dep’t of Justice, 489 F.3d 517, 524 (2d Cir. 2007)

13   (observing that “striking similarities between affidavits are

14   an indication that the statements are ‘canned’”).

15          For the foregoing reasons, the petition for review is

16   DENIED.    All pending motions and applications are DENIED and

17   stays VACATED.

18                                        FOR THE COURT:
19                                        Catherine O’Hagan Wolfe,
20                                        Clerk of Court




                                             5